USCA11 Case: 20-13100    Date Filed: 09/01/2021   Page: 1 of 8



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13100
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:20-cr-20030-MGC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

RENATO DIAZ-BARRERA,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (September 1, 2021)

Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13100        Date Filed: 09/01/2021     Page: 2 of 8



      Renato Diaz-Barrera appeals his 48-month sentence for possessing child

pornography. He argues that the district court erred in applying a two-level

enhancement under U.S.S.G. § 2G2.2(b)(2) for material that involves prepubescent

minors because the government failed to prove that he intended to possess

prepubescent child pornography.

      We review a district court’s application of the Guidelines de novo and its

factual findings for clear error. United States v. Arguedas, 86 F.3d 1054, 1059

(11th Cir. 1996). We review a district court’s finding on the applicability of the

§ 2G2.2(b)(2) enhancement for clear error. United States v. Cole, 61 F.3d 24, 25

(11th Cir. 1995). Under clear error review, we will not disturb a district court’s

factual findings unless we are left with a “definite and firm conviction that a

mistake has been committed.” United States v. Almedine, 686 F.3d 1312, 1315

(11th Cir. 2012) (quotation marks omitted).

      If a defendant challenges the factual basis for his sentence, the government

must prove the disputed fact by a preponderance of the evidence. United States v.

Aguilar-Ibarra, 740 F.3d 587, 592 (11th Cir. 2014). This burden must be satisfied

by specific and reliable evidence. United States v. Sepulveda, 115 F.3d 882, 890

(11th Cir. 1997). The preponderance of the evidence standard requires only that

the trier of fact believes that the existence of a fact is more probable than its

nonexistence. United States v. Trainor, 376 F.3d 1325, 1331 (11th Cir. 2004). In


                                            2
           USCA11 Case: 20-13100         Date Filed: 09/01/2021      Page: 3 of 8



order to meet this standard, the evidence submitted to prove the existence of the

fact in question must bear some indicia of reliability. Id. A district court may find

facts by a preponderance of the evidence that are beyond the scope of the

indictment or trial and may use those facts to apply enhancements as long as it

treats the Guidelines as advisory. United States v. Chau, 426 F.3d 1318, 1323-24

(11th Cir. 2005). The district court may properly base findings upon any

undisputed facts in the presentence investigation report. United States v. Aguilar-

Ibarra, 740 F.3d 587, 592 (11th Cir. 2014).

       Section 2G2.2(b)(2) provides a 2-level enhancement for offenders who

possessed child pornography “[i]f the material involved a prepubescent minor or a

minor who had not attained the age of 12 years.” U.S.S.G. § 2G2.2(b)(2).

       In United States v. Saylor, we held that the district court did not err by not

applying this enhancement for material involving a prepubescent minor or a minor

under the age of 12 1 in the context of a government sting operation where the

defendant affirmatively sought videotapes of children older than 12 years. 959

F.2d 198, 199 (11th Cir. 1992). The defendant did not dispute on appeal that the

participants in the videos he received were prepubescent but argued that it was not




       1
         The enhancement for material involving a prepubescent minor or a minor under the age
of 12 was located at § 2G2.2(b)(1) in previous versions of the Guidelines, including the 1991
version applied in Saylor. Saylor, 959 F.2d at 199.


                                              3
          USCA11 Case: 20-13100        Date Filed: 09/01/2021    Page: 4 of 8



clear that he knew they were at the time he received them. Id. at 199-200.

Although there was evidence that the defendant knew that the videos would

involve children aged 6 to 15, there was evidence that the defendant sought to

exclude the younger children from the order form and knew such videotapes did

not always deliver what was advertised. Id. at 199. To the extent that the issue

turned on a factual finding that the defendant did not intend to receive material

involving the younger children, we affirmed the district court’s implicit finding

under the clear error standard. Id.

      We then addressed the government’s argument that the enhancement should

apply irrespective of the intent or preference of the defendant, although we noted

that it did not make this argument explicitly in the district court. Id. at 200.

Noting that the indictment did not allege the age of the children that would permit

enhancement, we stated that cases from other contexts where the indictment and

jury verdict did not make clear facts that supported an enhancement “tend to

support the argument that the enhancement should not apply if the defendant

intended to receive material involving children over 12 years of age.” Id. We

explained that a major purpose of 18 U.S.C. § 2252 was to “prevent the

exploitation of children in the making of such videotapes. If the market can be

eliminated, the production would cease.” Id. We recognized that “permit[ting] the

government to obtain enhancement by delivering material with the depiction


                                           4
          USCA11 Case: 20-13100       Date Filed: 09/01/2021    Page: 5 of 8



necessary for enhancement to a person who did not intend to receive it and who

had clearly ordered videotapes of older children” would be contrary to the purpose

of the enhancement—providing enhanced penalties for those who provide a market

for prepubescent minor material. Id. “If a defendant by intention is not a part of

the market for videotapes of the younger children, then the penalties set for receipt

of material with the older participants are the ones decided by the Guidelines to be

sufficient penalty for that market.” Id. at 200-201.

      In Cole, we found that the district court clearly erred in applying this

enhancement where the defendant ordered a child pornography video of 12- to 14-

year-olds but also stated, “I do wish to purchase all of your tapes,” and ultimately

received a video involving a minor under the age of 12. Cole, 61 F.3d at 24-25.

We summarized Saylor as determining that this enhancement “is appropriate only

if the government shows that the defendant intended to receive materials involving

such a minor.” Id. at 24. We determined that the district court clearly erred in

relying on his statement of future intention to find that he presently had the intent

to receive materials involving such a minor. Id. at 25.

      Applying the reasoning of Saylor and Cole here, the district court clearly

erred in finding that the government met its burden of proving that Diaz-Barrera

had the requisite intent to possess prepubescent child pornography to apply the §

2G2.2(b)(2) enhancement. The parties do not dispute the relevant facts as admitted


                                           5
          USCA11 Case: 20-13100       Date Filed: 09/01/2021   Page: 6 of 8



in the factual proffer and the PSI or the contents of the child pornography in Diaz-

Barrera’s possession, only whether the facts were sufficient to find intent to apply

the § 2G2.2(b)(2) enhancement. As in Saylor and Cole, Diaz Barrera’s mere

possession of prepubescent child pornography among other child pornography did

not warrant a finding that he intended to possess prepubescent child pornography.

Unlike the defendant in Saylor, Diaz Barrera did not affirmatively reject

prepubescent materials. Saylor, 959 F.2d at 198. Rather, Diaz Barrera admitted

that he participated in a social media group where users shared pornography files,

including child pornography, he left the group because he did not like the child

pornography files being shared, but he saved all of the pornography files to a folder

on his phone knowing there was a possibility that child pornography files could be

included in what he saved. While the government points to Diaz-Barrera’s

admission that he knew that the social media group was sharing child pornography

generally, that admission may be sufficient to support a finding of intent to possess

child pornography but it does not prove he had the intent to possess prepubescent

child pornography. The government did not present any evidence that Diaz-

Barrera knew the social media group was sharing prepubescent child pornography

before he downloaded “all of the pornography files” from the social media group

onto his cellphone. Again, the mere fact that Diaz Barrera downloaded child

pornography that included prepubescent child pornography did not show that he


                                          6
          USCA11 Case: 20-13100      Date Filed: 09/01/2021    Page: 7 of 8



specifically intended to possess such material. See generally Saylor, 959 F.2d 198;

Cole, 61 F.3d 24.


      Moreover, unlike the unpublished decision in Bilus, where the defendant’s

intent to view prepubescent child pornography could be reasonably inferred from

the video file names indicating the participants’ ages, the government did not

present any such evidence that the files possessed by Diaz Barrera would have put

him on notice of the participants’ ages. United States v. Bilus, 626 F. App’x 856,

877 (11th Cir. 2015). Rather, the file names listed in the PSI contained no such

identifying information. Nor is there evidence, like in Bilus, that Diaz-Barrera

intended to receive prepubescent materials by viewing the images or videos

involving children that are unquestionably under the age of 12 and then

subsequently downloading them. 626 F. App’x at 877. That Diaz-Barrera

admitted he viewed at least some of the downloaded child pornography and

possessed the child pornography files for a year and nine months without ever

deleting them does not show that he intended to possess prepubescent child

pornography. And the government failed to provide any evidence that Diaz

Barrera viewed any of the other prepubescent child pornography in his possession.

The admission that Diaz-Barrera downloaded “all of the pornography files” into

the folder and kept the files for a year and nine months, without more, does not

support a finding that he intended to possess prepubescent child pornography.

                                         7
          USCA11 Case: 20-13100        Date Filed: 09/01/2021    Page: 8 of 8



      Finally, Diaz-Barrera did not admit to such intent by pleading guilty. In

Saylor, this Court discussed the indictment’s failure to allege the prepubescent

ages of the children as additional evidence that the district court clearly erred in

finding that the defendant had the requisite intent to apply the enhancement. 959

F.2d at 200. Here, the indictment charged that the child pornography that Diaz-

Barrera possessed involved a prepubescent minor and a minor who had not

attained 12 years of age. The factual proffer underlying the plea agreement also

stated that the materials “depicted prepubescent minors.” But in pleading guilty

and in admitting to this factual proffer, Diaz Barrera admitted only that he

possessed materials involving prepubescent minors. He did not admit that he

intended to possess such materials so as to satisfy the intent requirement of §

2G2.2(b)(2). See Aguilar-Ibarra, 740 F.3d at 592; Cole, 61 F.3d at 24. Thus, we

vacate and remand for resentencing Diaz-Barrera without this enhancement.

      VACATED AND REMANDED.




                                           8